Citation Nr: 1417767	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  14-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to September 28, 2011, for the grant of service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney at Law




ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which, inter alia, granted service connection for a lumbar spine disability, effective September 28, 2011, and denied service connection for a right and left knee disability.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and Veterans Benefits Management System) claims files associated with the appellant's claims.  The Veteran's electronic claims files were reviewed in connection with this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right and left knee disability, to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

The issue of clear and unmistakable error in the RO's November 1979 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2013 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a lumbar spine disability was received by VA on November 3, 1970; however, such claim was abandoned.  

2.  The Veteran's claim of service connection for a lumbar spine disability was most recently denied in a final November 1979 rating decision.  

3.  VA received the Veteran's application to reopen his claim of service connection for a lumbar spine disability on September 28, 2011.

4.  In an August 2012 rating decision, the RO reopened the Veteran's claim of service connection for a lumbar spine disability based upon evidence other than service treatment records and granted service connection for such, effective September 28, 2011, the date of receipt of the Veteran's petition to reopen.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 28, 2011, for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Here, the Veteran's claim arises from his disagreement with the initial effective date assigned following the grant of service connection for a lumbar spine disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Therefore, as the Veteran has appealed the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As discussed below, the main dispute in the claim on appeal is the date entitlement to service connection for a lumbar spine disability arose.  In this regard, the Veteran's arguments on appeal are limited to his interpretation of governing legal authority.  As such, the evidentiary record contains all evidence relevant to the issues, and there is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Analysis

The Veteran asserts that the grant of service connection for a lumbar spine disability should be effective as of at least 1979, the year in which the RO first denied his service connection claim on the merits.  See statements from the Veteran's representative dated October 2012 and November 2013.

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Here, the Veteran originally submitted a claim for service connection for a lumbar spine disability in November 1970.  In March 1971, the RO sent the Veteran a letter seeking further evidence, and notifying him that he was to send the evidence to the RO as soon as possible; and, if not received within one year of the date of the letter, benefits, if entitlement was established, may not be paid prior to the date of its receipt.  The Veteran did not respond to this letter.  Also in March 1971 the RO issued a deferred rating decision, which does not appear to have been sent to the Veteran.  

Here, the Board notes that neither the March 1971 deferred rating decision nor the March 1971 letter can be construed as a "denial" of the Veteran's claim.  Neither of these documents specifically indicated that his claim would implicitly be denied if he did not respond, and, the RO at no time issued a confirmed rating decision, or administrative decision, or other correspondence expressly denying the Veteran's November 1970 claim.  Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim. 38 C.F.R. § 3.158.  In light of the foregoing, the Veteran's November 1970 claim must be considered as having been abandoned.  In this case, the RO sent a letter to the Veteran in March 1971 requesting information from the Veteran in response to his November 1970 claim. The Veteran never responded and no action was thereafter taken on the claim. According to 38 C.F.R. § 3.158, the claim was abandoned.  Abandoned claims are not considered finally denied claims.

No further communication was received from the Veteran until September 1979, when he again filed a claim for service connection, indicating that he injured his back during a diving accident in September 1954, and then again in an unspecified accident in mid-1963.  In a November 1979 rating decision, the RO noted an August 1962 in-service injury due to a fall from a ladder.  However, the RO denied service connection on the basis that Veteran's discharge examination showed a normal back.

Though the RO treated the Veteran's September 1979 claim as a reopened claim, the RO considered the merits of the claim nonetheless; and as such, any error on the RO's part in first considering the claim on a new and material basis is harmless.  At such time, the Veteran was advised of the decision and his appellate rights.  In December 1980, the Veteran submitted a Notice of Disagreement with the November 1979 rating decision; however, as such was untimely, the RO informed him in a February 1981 letter that the appeal period had expired and that the November 1979 decision was final.  No further communication was received from the Veteran until September 28, 2011, when VA received his application to reopen such claim.  The Veteran asserted for the first time that his lumbar spine disability was due to in-service electrocution.  In an August 2012 rating decision, the RO reopened such claim and awarded service connection, on the basis of a January 2012 VA examination which found that the Veteran's lumbar spine disability likely originated with his in-service electrocution, and was aggravated by a subsequent in-service fall from a ladder.

The relevant provisions of 38 C.F.R. §§ 3.400(q)(1)(ii) and (r) provide that the effective date of an award based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, as noted, the Veteran's claim of service connection for a lumbar spine disability was most recently denied in an unappealed November 1979 rating decision.  Thereafter, VA received the Veteran's application to reopen his claim on September 28, 2011.  Therefore, September 28, 2011, is the earliest possible date from which the grant of service connection for a lumbar spine disability may be granted.  

In making this determination, the Board has considered the Veteran's assertion that the grant of service connection for a lumbar spine disability should be from 1979, the date when his claim was first denied on the merits.  However, such argument is insufficient to establish that the Veteran is entitled to an earlier effective date under governing laws and regulations.  At the outset, the Board notes that, at the time of the November 1979 rating decision, the fact that the Veteran suffered an in-service back injury due to falling off a ladder was not in contention by the RO.  His claim was denied due to the fact that his November 1963 discharge examination showed a normal back, and that there was no medical evidence linking the Veteran's in-service injury to his claimed lumbar spine disability.  

Regardless, the effective date of an grant of service connection is assigned not based on the date the Veteran asserts the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  In the instant case, as noted previously, VA received the Veteran's application to reopen his previously denied claim for service connection for a lumbar spine disability on September 28, 2011.  Therefore, the effective date of an award of service connection for a lumbar spine disability cannot predate September 28, 2011.

In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to September 28, 2011, for the grant of service connection for a lumbar spine disability is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran underwent a VA examination for his knees in January 2012 to address whether his right and left knee disability was directly related to service.  The Veteran's representative has now argued that the Veteran's right and left knee disabilities may be secondarily due to his altered gait from unspecified service-connected disabilities.  See November 2013 statement.  The Veteran is currently service connected for: left and  right shoulder rotator cuff tendonitis, status post arthroplasty; residual scars, neck, status post cervical spine surgery associated with cervical degenerative changes status post surgery; radiculopathy, left lower extremity associate with lumbar degenerative disc disease with degenerative changes status post surgery and intervertebral disc disease; cervical degenerative changes post surgery; residual scars, bilateral shoulders, status post bilateral arthroplasties associated with left shoulder rotator cuff tendonitis, status post arthroplasty; lumbar degenerative disc disease with degenerative changes status post surgery and intervertebral disc disease; residual scar, status post lumbar spine surgery associated with lumbar degenerative disc disease with degenerative changes status post surgery and intervertebral disc disease; left hand osteoarthritis; and, right foot 1st metatarsalphalangeal osteoarthritis.

The Board notes that the RO has not considered whether the Veteran's right and left knee disability is secondarily related to his service-connected disabilities, nor has a medical opinion on this theory been obtained.  Therefore, on remand, the Board finds that an addendum opinion addressing such is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's January 2012 examinations.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the addendum opinions that the claims folder and the Remand have been reviewed.  If the January 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

The examiner is advised that service connection is in effect for: left and  right shoulder rotator cuff tendonitis, status post arthroplasty; residual scars, neck, status post cervical spine surgery associated with cervical degenerative changes status post surgery; radiculopathy, left lower extremity associate with lumbar degenerative disc disease with degenerative changes status post surgery and intervertebral disc disease; cervical degenerative changes post surgery; residual scars, bilateral shoulders, status post bilateral arthroplasties associated with left shoulder rotator cuff tendonitis, status post arthroplasty; lumbar degenerative disc disease with degenerative changes status post surgery and intervertebral disc disease; residual scar, status post lumbar spine surgery associated with lumbar degenerative disc disease with degenerative changes status post surgery and intervertebral disc disease; left hand osteoarthritis; and, right foot 1st metatarsalphalangeal osteoarthritis.  

After reviewing the claims file, the examiner should offer an opinion on the following:

Right Knee:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder is caused by his service-connected disabilities, to include as due to an altered gait?

(B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder is aggravated by his service-connected disabilities, to include as due to an altered gait?  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right knee disorder before the onset of the aggravation. 

Left Knee:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is caused by his service-connected disabilities, to include as due to an altered gait?

(B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is aggravated by his service-connected disabilities, to include as due to an altered gait?  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disorder before the onset of the aggravation. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


